DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 24-36 in the reply filed on 1/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 requires a strap fastened to the middle via two pairs of horns. It is unclear what “to the middle” is referring to. 
Claim 31 recites the limitation "the clasp" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 30, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PLANKERT et al. (US 2014/0112112).
With respect to claim 24, PLANKERT discloses an external element for a timepiece (Paragraph [0031], [0042]), such as a wristwatch (Figure 1). The external element being made of zirconia (Paragraphs [0046] and [0072]). A surface of the element is locally treated and locally converted into a conductive material ((Paragraphs [0084]-[0087] and [0100]) and thus necessarily providing a conductive and insulating zone (e.g., surface treated vs. surface not 
With respect to claim 25, PLANKERT discloses that the first element is zirconia (Paragraphs [0046] and [0072]). 
With respect to claim 30, PLANKERT discloses a wearable object (Figure 1) comprising the external element (Paragraphs [0041]-[0043]). 
With respect to claim 33, PLANKERT discloses that the treated surface is provided with a metallic material (Paragraph [0043]; Figure 7). 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. See, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparats from the prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2144, II. 
In the instant case, since both the claimed treated surface and the treated surface of PLANKERT are conductive materials, the recitation of the conductive material being used as an antenna to provide a communication function is merely a recitation of intended use of said treated surface. Without first requiring the requisite structural limitations to use the conductive feature in such a manner, the recitation of intended use does not differentiate the claimed apparatus from that of PLANKERT. 
With respect to claim 34, 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. See, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparats from the prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114, II.
In the instant case, since both the claimed treated surface and the treated surface of PLANKERT are conductive materials, the recitation of the conductive material being used as an electrode to provide a control function is merely a recitation of intended use of said treated surface. Without first requiring the requisite structural limitations to use the conductive feature in such a manner, the recitation of intended use does not differentiate the claimed apparatus from that of PLANKERT. 
With respect to claim 35, PLANKERT discloses that the treated surface is provided with a metallic material (Paragraph [0043]; Figure 7). 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. See, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparats from the prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim. See, Ex parte Masham
In the instant case, since both the claimed treated surface and the treated surface of PLANKERT are conductive materials, the recitation of the conductive material being used as a partition used in a shielding function allowing an electronic component or module to be isolated from interference from another electronic component or module is merely a recitation of intended use of said treated surface. Without first requiring the requisite structural limitations to use the conductive feature in such a manner, the recitation of intended use does not differentiate the claimed apparatus from that of PLANKERT. 
With respect to claim 36, PLANKERT discloses that the treated surface is provided with a metallic material (Paragraph [0043]; Figure 7). 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. See, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparats from the prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, since both the claimed treated surface and the treated surface of PLANKERT are conductive materials, the recitation of the conductive material being used as conductive track allowing an electronic component or module to be electrically connected to at least one other electronic component or module is merely a recitation of intended use of said treated surface. Without first requiring the requisite structural . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
______________________________________________________________________
Claims 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLANKERT et al. (US 2014/0112112) in view of MAGNIN et al. (US 5,928,977).
With respect to claim 26, PLANKERT does not explicitly disclose that the treated surface is converted to a carbide. 
MAGNIN et al. discloses converting the surface of the zirconia to zirconium carbide that is conductive and has a metallic appearance and maintaining superficial hardness (Column 3, lines 15-25 and 30-50; Column 4, lines 28-35). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to convert the treated surface of PLANKERT to a carbide, as taught by MAGNIN et al., so as to provide a desired aesthetic appeal, conductivity and hardness to the treated surface. 
With respect to claim 28, PLANKERT discloses that the surface comprises at least one recess, 12, the treatment is limited to the at least one recess (Paragraph [0051]-[0053]; Figures 5 and 7). The surface is then ground, lapped and polished to aesthetically finish the element (Paragraph [0079] and [0104]; Figures 6 and 7, 9 and 10). Thus, implicitly localizing the conversion to the recess (See Figures 6 and 7, 9 and 10). 
 PLANKERT does not explicitly disclose that the treated surface is converted to a carbide. 
MAGNIN et al. discloses converting the surface of the zirconia to zirconium carbide that is conductive and has a metallic appearance and maintaining superficial hardness (Column 3, lines 15-25 and 30-50; Column 4, lines 28-35). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to convert the treated surface of PLANKERT to a carbide, as taught by MAGNIN et al., so as to provide a desired aesthetic appeal, conductivity and hardness to the treated surface. 
With respect to claim 29, PLANKERT discloses that the surface comprises at least one recess, 12,  and the protrusion between said recesses (Figures 6, 7, 9 and 10), the treatment is limited to the at least one recess (Paragraph [0051]-[0053]; Figures 5 and 7). The surface is then ground, lapped and polished to aesthetically finish the element (Paragraph [0079] and [0104]; Figures 6 and 7, 9 and 10). Thus, implicitly localizing the conversion to the recess and excluding it from the protrusion portion (See Figures 6 and 7, 9 and 10). 
 PLANKERT does not explicitly disclose that the treated surface is converted to a carbide. 
MAGNIN et al. discloses converting the surface of the zirconia to zirconium carbide that is conductive and has a metallic appearance and maintaining superficial hardness (Column 3, lines 15-25 and 30-50; Column 4, lines 28-35). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to convert the treated surface of PLANKERT to a carbide, as taught by MAGNIN et al., so as to provide a desired aesthetic appeal, conductivity and hardness to the treated surface. 




Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLANKERT et al. (US 2014/0112112) in view of BESSON et al. (US 2007/0228007). 
With respect to claim 27, PLANKERT does not explicitly disclose converting the zirconia into a nitride. 
BESSON et al. discloses hardening the zirconia by nitriding it (Paragraphs [0013], [0014], [0017] and [0019]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to convert the zirconia of PLANKERT to a zirconia nitride, as taught by BESSON et al. so as to provide the desired hardness as well as color to the surface being treated. 


_______________________________________________________________________
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLANKERT et al. (US 2014/0112112) in view of SAITO et al. (US 2012/0252373).
With respect to claim 31, PLANKERT discloses that the wearable object is a watch (Figure 1). The watch comprising a controlling means, 7 and 8 (Figure 1; Paragraph [0068]); a strap, 3, (Paragraph [0042]) fastened in the middle of two horns (Figure 1), a bezel, 4 (Paragraph [0042]) and a middle, 11’ (Figures 6 and 7). The external element is arranged on the middle. 
PLANKERT does not explicitly disclose that the case is closed by a back and glass.  SAITO et al. discloses that the body closed by a back-side cover via a waterproof ring, and a front side glass (Paragraph [0106]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to close the body of 
While PLANKERT does not explicitly disclose a clasp, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a clasp on the strap of PLANKERT so that the watch can be quickly and easily removed from the user wrist. 

___________________________________________________________________________
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLANKERT et al. (US 2014/0112112) in view of SAITO et al. (US 2012/0252373) as applied to claim 31 above, and further in view of YUEN (US 2014/0278220). 
With respect to claim 32, modified PLANKERT does not explicitly disclose an electronic module to use the treated surface to provide a function. YUEN discloses that the conductors are electrodes that can be placed in the band to measure the galvanic skin response using a controller/processor (Paragraphs [0207], [0432], [0474], [0559]; Figure 1). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the treated surface of modified PLANKERT as electrodes on the watch coupled to a controller (e.g., electronic module), as taught by YUEN so that the watch can monitor and report on biometric parameters of the wearer. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745